J-S19033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: L.J.R.L., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: A.Y.R., MOTHER                  :   No. 3581 EDA 2018

               Appeal from the Order Entered November 8, 2018
             in the Court of Common Pleas of Philadelphia County
                    Family Court at No(s): 52-FN-326-2012
                                           CP-51-DP-0002046-2017

    IN THE INTEREST OF: L.R.-J., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.Y.R., MOTHER                  :   No. 3582 EDA 2018

              Appeal from the Decree Entered November 8, 2018
             in the Court of Common Pleas of Philadelphia County
                    Family Court at No(s): 52-FN-326-2012
                                           CP-51-AP-0000589-2018

BEFORE:      LAZARUS, J., KUNSELMAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                            FILED JUNE 11, 2019

        A.Y.R. (Mother) appeals from the decree entered November 8, 2018,

which terminated involuntarily her parental rights to her daughter, L.J.R.J.1

(Child), born in July 2017.2 Mother also appeals from the order entered that

____________________________________________


* Retired Senior Judge assigned to the Superior Court.

1 Child’s name appears on her birth certificate as L.J.R.J.        However, her
name also appears in the record as L.R.-J.

2 The trial court entered an additional decree terminating involuntarily the
parental rights of R.H.J. (Father). Father neither appealed the termination
of his parental rights, nor participated in this appeal.
J-S19033-19



same day, which changed Child’s permanent placement goal to adoption.

We affirm.

       The record reveals that the Philadelphia Department of Human

Services (DHS) filed an application for order of protective custody of Child on

August 2, 2017. DHS averred that it received a general protective services

report the day after Child was born. The report indicated that, while Mother

and Child tested negative for illegal substances at the time of Child’s birth,

Mother     had    tested    positive    for    phencyclidine   (PCP)   and   cocaine

approximately three months earlier in April 2017.               Further, the report

indicated that Mother had received only sporadic prenatal care, that she

suffered from untreated mental health issues, that she was homeless, and

that she had two other children who were not in her care. The trial court

granted protective custody of Child to DHS and entered a shelter care order

on August 4, 2017. The court adjudicated Child dependent on August 14,

2017.3

       On July 18, 2018, DHS filed petitions to terminate Mother’s parental

rights to Child involuntarily, and to change Child’s permanent placement

goal from reunification to adoption.             The trial court held a hearing on

November 8, 2018, at the conclusion of which it announced that it would


____________________________________________


3 The trial court entered an order finding aggravated circumstances on May
7, 2018, due to the termination of Mother’s parental rights involuntarily to a
previous child in May 2013.



                                           -2-
J-S19033-19



terminate Mother’s rights.4 The court then entered a termination decree and

an order changing Child’s goal to adoption.      Mother timely filed notices of

appeal on December 5, 2018, along with concise statements of errors

complained of on appeal.5

       Mother raises the following claims for our review: whether the trial

court erred in terminating Mother’s parental rights involuntarily pursuant to

23 Pa.C.S. § 2511(a)(1), (2), (5), and (8) and 23 Pa.C.S. § 2511(b).

Mother’s Brief at 3.6

       We review Mother’s claims mindful of our well-settled standard of

review.

____________________________________________


4 Shannon Sherwood, Esquire, served as Child’s legal counsel and guardian
ad litem during the proceedings. Attorney Sherwood reported that Child,
who was one year old at the time, was nonverbal and unable to express her
preferred outcome.    N.T., 11/8/2018, at 40, 122.     However, Attorney
Sherwood noted that Child appeared happy in her foster home. Id. at 40.
She argued in support of terminating Mother’s parental rights during the
hearing. She also filed a brief on appeal supporting termination and the
change of goal.

5 This court sua sponte consolidated the appeals.          Per Curiam Order,
1/7/2019.

6 While Mother appealed the order changing Child’s permanent placement
goal to adoption, she did not include a challenge to the goal change order in
her statement of questions involved or in the argument section of her brief.
Thus, Mother waived any challenge to that order. In re M.Z.T.M.W., 163
A.3d 462, 465-66 (Pa. Super. 2017) (“It is well-settled that this Court will
not review a claim unless it is developed in the argument section of an
appellant’s brief, and supported by citations to relevant authority.… Further,
it is well-settled that issues not included in an appellant’s statement of
questions involved … are waived.”).



                                           -3-
J-S19033-19


       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory
       grounds for termination delineated in [subs]ection 2511(a).
       Only if the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to [subs]ection
       2511(b)[.]

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       In the instant matter, the trial court terminated Mother’s parental

rights to Child pursuant to subsections 2511(a)(1), 7 (2), (5), (8), and (b).

____________________________________________


7 At the conclusion of the hearing, the trial court indicated that it would not
terminate Mother’s “parental rights pursuant to 2511(a)(1).”              N.T.,
11/8/2018, at 124. Nonetheless, the court’s decree terminated Mother’s
parental rights pursuant to, inter alia, subsection 2511(a)(1).



                                           -4-
J-S19033-19


We need only agree with the court as to any one subsection of 2511(a), as

well as subsection 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc).      Here, we analyze the court’s decision

pursuant to subsections 2511(a)(2) and (b), which provide as follows.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

                                     ***
23 Pa.C.S. § 2511(a)(2), (b).

     We first consider if the trial court abused its discretion by terminating

Mother’s parental rights pursuant to subsection 2511(a)(2).




                                    -5-
J-S19033-19


       In order to terminate parental rights pursuant to 23 Pa.C.S.[]
       § 2511(a)(2), the following three elements must be met: (1)
       repeated and continued incapacity, abuse, neglect or refusal; (2)
       such incapacity, abuse, neglect or refusal has caused the child to
       be without essential parental care, control or subsistence
       necessary for his physical or mental well-being; and (3) the
       causes of the incapacity, abuse, neglect or refusal cannot or will
       not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).     “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.            To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”         In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

       Here, the trial court found that Child had been in foster care for more

than fifteen months at the time of the hearing and that Mother continued to

lack adequate housing.           N.T., 11/8/2018, at 125-26.   The court further

found that Mother engaged in illegal drug use as recently as September

2018.8 Id. at 126-27. The court observed that Mother voluntarily left her

____________________________________________


8 The trial court stated incorrectly that it could not consider Mother’s efforts
to remedy her parental incapacity that occurred after DHS filed its
termination petition on July 18, 2018, in considering whether termination
was appropriate under subsection 2511(a)(2). See N.T., 11/8/2018, at 126
(“The petitions for this case were filed on July 18th. So, technically, I should
not consider any of mom’s efforts to address the issues that she was having,
mainly her drug and alcohol issues.”). The provision that the court was
referring to applies only to termination pursuant to subsections 2511(a)(1),
(6), and (8). See 23 Pa.C.S. § 2511(b) (“With respect to any petition filed
pursuant to subsection (a)(1), (6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein which are
(Footnote Continued Next Page)


                                           -6-
J-S19033-19



prior drug and alcohol treatment program six weeks prior to the hearing, but

had not yet begun treatment at a new program. Id. at 127. Therefore, the

court concluded that DHS met its burden of proof with respect to subsection

2511(a)(2).

      Mother challenges the trial court’s findings by asserting that there is

no evidence in the record that she engaged in illegal drug use during or

before her pregnancy, or that she received inadequate prenatal care.

Mother’s Brief at 14. Mother further asserts that there is no evidence in the

record that she has untreated mental health issues “serious enough to make

her incapable of parenting her child.” Id. While Mother acknowledges that

she tested positive for illegal substances repeatedly, she maintains that the

court could not hold this against her, because her drug use occurred after

Child entered foster care, and it was therefore not a condition that caused

Child to be without essential parental care, control, or subsistence. Id. at

15. Finally, Mother contends that it was improper for the court to hold her

lack of appropriate housing against her, citing the portion of subsection

2511(b) providing that a court may not terminate parental rights based

solely on environmental factors beyond the control of the parent. Id. at 15-

16.



(Footnote Continued) _______________________

first initiated subsequent to the giving of notice of the filing of the
petition.”).



                                          -7-
J-S19033-19



     We discern no abuse of discretion by the trial court.         During the

hearing,   Community    Umbrella      Agency   (CUA)   case   manager,   Janae

Alexander, testified that Mother’s case goals included attending court

hearings, visiting with Child, participating in mental health treatment,

participating in drug and alcohol treatment, and complying with the

Achieving Reunification Center (ARC). N.T., 11/8/2018, at 98.

     Concerning Mother’s compliance with her goals, Ms. Alexander testified

she struggled to contact Mother after she began working on this case in

August 2017.    Id. at 91.   Ms. Alexander was initially unable to contact

Mother because the phone number in the referral was incorrect.             Id.

Fortunately, Mother contacted Ms. Alexander and provided another phone

number. Id. However, whenever Ms. Alexander attempted to call the new

phone number, it was disconnected.       Id.   Ms. Alexander recalled, “When

mom would make outreach to me … it was from different numbers, and I

would always call those numbers back. Most of the time, it was someone at

the bus stop who, you know, let her use the phone to get in contact with

me.” Id. at 91-92. Because of Ms. Alexander’s difficultly contacting Mother,

“a few months” went by before Mother was able to visit with Child. Id. at

92. Mother visited with Child sporadically in October 2017, but did not have

any further visits until June 2018.    Id. at 92, 105. Ms. Alexander agreed




                                      -8-
J-S19033-19



that this pause in visits occurred because Mother was either difficult to

contact or was attending inpatient drug and alcohol treatment.9 Id. at 111.

       With respect to mental health treatment, Ms. Alexander testified that

Mother reported attending Community Council in June 2018. Id. at 96-97.

However, Ms. Alexander was unable to confirm this because Mother refused

to sign the necessary consent forms.             Id.   In addition, Mother had an

appointment to complete a mental health evaluation at Gaudenzia but never

attended.10 Id. at 104, 109.

       As for Mother’s drug and alcohol treatment goal, Ms. Alexander

testified that Mother participated in drug screens at the Clinical Evaluation

Unit. Id. at 94. Mother tested positive for PCP on August 14, 2017; June

25, 2018; July 18, 2018; July 26, 2018; August 3, 2018; August 29, 2018;

and September 20, 2018.           Id. at 94-95. She tested positive for PCP and

cocaine on May 7, 2018, and July 11, 2018. Id. at 94. In May 2018, Ms.

Alexander learned that Mother was attending inpatient drug and alcohol



____________________________________________


9 Even after Mother’s visits resumed, the record indicates that she failed to
attend four of the visits without calling in advance or providing an excuse.
N.T., 11/8/2018, at 85-86.

10 Ms. Alexander acknowledged that she was unsure why Mother had a
mental health goal. N.T., 11/8/2018, at 103-04. She stated, “It was just
something that was court-ordered, so, I followed through with it.” Id.
Mother testified that she receives Supplemental Security Income because,
since she was “very young, I always had something like anxiety issues ….
They want to label it as ADHD.” Id. at 80-81.



                                           -9-
J-S19033-19



treatment at Kirkbride and that the program planned to discharge her

successfully in approximately five to seven days.11 Id. at 93, 109-10.

       Finally, Ms. Alexander testified that she referred Mother to ARC on two

occasions for parenting and housing services.          Id. at 95, 99.       ARC

discharged Mother unsuccessfully after the first referral due to her lack of

participation.    Id. at 96.     When Ms. Alexander referred Mother a second

time, ARC declined to place her in parenting classes.       Id.   Ms. Alexander

explained, ARC said it “believed that [Mother] didn’t have the capability of

sitting in a parenting class, so, [it] asked that she be evaluated, but [it] said

she refused the evaluation.”12 Id. With respect to housing, Mother reported

to Ms. Alexander that she lives in a shelter. Id. at 99. Mother has lived in

three different shelters since August 2017, when Child was placed into the

protective custody of DHS, and at one point was homeless. Id. at 103, 108.

       Accordingly, the record supports the trial court’s conclusion that

Mother is incapable of parenting Child and that she cannot or will not

____________________________________________


11 After completing Kirkbride, Mother began attending intensive outpatient
treatment at Chances on July 23, 2018.          N.T., 11/8/2018, at 53-55.
Mother’s therapist at Chances, Robin Superville, testified that she attended
treatment inconsistently and tested positive for PCP and cocaine. Id. at 54-
55. She tested positive on each of her seventeen drug screens. Id. at 56.
Mother left Chances against the program’s advice on September 27, 2018.
Id. at 52-53. Mother testified that she planned to attend further treatment
elsewhere and that she was “just about to do all the paperwork.” Id. at 79-
80.
12Mother later completed a parenting class at Chances. N.T., 11/8/2018, at
56-57.



                                          - 10 -
J-S19033-19



remedy her parental incapacity pursuant to subsection 2511(a)(2). By the

time of the hearing on November 8, 2018, Child had been in foster care for

over fifteen months, nearly Child’s entire life.          During that time, Mother

failed to maintain consistent contact with DHS and failed to visit Child

consistently. Mother also failed to obtain housing and refused an evaluation

at ARC.        Compellingly, Mother tested positive repeatedly for illegal

substances, including PCP and cocaine. While Mother now attempts to argue

that the court could not hold her drug use against her because it occurred

after Child entered foster care, this argument is meritless. Even accepting

for the sake of argument that Mother’s drug use arose after Child’s

placement,13 it still prevented her from gaining the stability necessary to

care for Child and therefore caused Child to be without essential parental

care, control, or subsistence. Finally, we reject Mother’s argument that the

court erred by terminating her parental rights to Child based on her lack of

housing. The relevant portion of subsection 2511(b) provides that a court

may not terminate parental rights “solely on the basis of environmental

factors such as inadequate housing … if found to be beyond the control of

the parent.”     23 Pa.C.S. § 2511(b).         It is apparent that the court did not


____________________________________________


13 Mother’s testimony during the hearing contradicts this claim, as she stated
that she first began attending drug treatment “a week before I was
pregnant.” N.T., 11/8/2018, at 80. Moreover, as noted supra, Child was
initially placed in DHS protective custody, in part, because Mother had tested
positive for PCP and cocaine while pregnant with Child.



                                          - 11 -
J-S19033-19



terminate Mother’s parental rights based solely on her lack of housing.

Moreover, the record does not support a finding that Mother’s lack of

housing was beyond her control. DHS referred Mother to ARC for housing

services and the record does not indicate that she made any effort to utilize

the services or otherwise attempt to obtain appropriate housing. Mother’s

claim does not entitle her to relief.

      Next, we consider if the trial court abused its discretion by terminating

Mother’s parental rights involuntarily pursuant to subsection 2511(b).     We

apply the following analysis.

      S[ubs]ection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, [subs]ection 2511(b) does not explicitly require a
      bonding analysis and the term ‘bond’ is not defined in the
      Adoption Act. Case law, however, provides that analysis of the
      emotional bond, if any, between parent and child is a factor to
      be considered as part of our analysis.           While a parent’s
      emotional bond with his or her child is a major aspect of the
      subsection 2511(b) best-interest analysis, it is nonetheless only
      one of many factors to be considered by the court when
      determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.




                                        - 12 -
J-S19033-19



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted)).

      In this case, the trial court found that Mother acted appropriately

during visits with Child, but that “being appropriate during visits, of which I

believe the testimony was there [were] 16, is not the same as being a

parent.” N.T., 11/8/2018, at 129. The court noted the lack of evidence that

Mother has been involved in Child’s life and reasoned that, while Mother and

Child do share a bond, it is not a parent-child bond. Id. at 129-30. The

court emphasized that Child has a very positive relationship with her pre-

adoptive foster mother, with whom she has lived for nearly her entire life.

Id. at 130.    Therefore, the court concluded that termination of Mother’s

parental rights would not cause Child to suffer irreparable harm, and would

best serve Child’s needs and welfare pursuant to subsection 2511(b). Id.

      In response, Mother directs our attention to testimony presented

during the hearing indicating that she and Child share a bond.        Mother’s

Brief at 19. Mother also asserts that the trial court “erred in her § 2511(b)

analysis in focusing upon Mother’s conduct and her status as non-custodial

parent rather than the emotional relationship between Mother and Child.”

Id. She argues that any child in foster care must rely by necessity on his or

her foster parent and that this natural reliance on a primary caretaker is not

the same thing as a parent-child bond. Id. at 20-21. Mother insists that

Child was only one year old and nonverbal at the time of the hearing, and

                                    - 13 -
J-S19033-19



did not exhibit any “nonverbal cues” that she would prefer living with her

foster mother rather than Mother. Id. at 21.

      We again discern no abuse of discretion.         CUA visitation coach,

Shantae Pressley, testified that she began supervising Mother’s visits with

Child in June 2018. N.T., 11/8/2018, at 82. Ms. Pressley observed fourteen

visits in total. Id. at 82-83. She reported that Mother interacts well with

Child. Id. at 89. Child appears comfortable with Mother, and Ms. Pressley

believed that Mother and Child share a bond. Id. at 90. Nonetheless, Child

does not appear upset when she separates from Mother at the conclusion of

visits. Id. at 83. In addition, Ms. Pressley did not believe that Child would

suffer irreparable harm if the trial court terminated Mother’s parental rights

because Child shares a bond with her pre-adoptive foster mother, with

whom she has lived since she entered foster care. Id. at 85.

      Similarly, Ms. Alexander testified that Child did not appear upset

during the approximately eight months that Mother was not visiting with her.

Id. at 105.   Concerning the one visit between Mother and Child that she

observed, Ms. Alexander testified that Child seemed reluctant to interact

with Mother. Id. at 100-01. She recalled, “[Child] cried. She ran back to

me, because she didn’t want to be in her presence, but mom pulled out the

lollipop to bribe her, and that’s when [Child] began to interact with her, due

to the lollipop.” Id. at 101. She opined that Child has “a really close bond”




                                    - 14 -
J-S19033-19


with her foster mother and that adoption would be in Child’s best interest.

Id. at 101-02.

      Thus, the record demonstrates that terminating Mother’s parental

rights would best serve Child’s needs and welfare. Child has never lived with

Mother and has spent time with Mother only sporadically during her short

life. While the record contains some evidence that Child gets along well with

Mother, it also indicates that Child has no difficulty separating from her when

their visits are over. Accordingly, the record belies Mother’s insistence that

she and Child share a relationship significant enough to warrant preservation

of her parental rights. In addition, it is clear that Child shares a parent-child

bond with her pre-adoptive foster mother, with whom she has resided since

she entered foster care. See Matter of Adoption of M.A.B., 166 A.3d 434,

449 (Pa. Super. 2017) (“[A] child develops a meaningful bond with a

caretaker when the caretaker provides stability, safety, and security

regularly and consistently to the child over an extended period of time.”).

      Based on the foregoing, we conclude that the trial court did not abuse

its discretion by terminating Mother’s parental rights to Child involuntarily.

Therefore, we affirm the court’s November 8, 2018 decree and order.

      Decree affirmed. Order affirmed.




                                     - 15 -
J-S19033-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/11/2019




                          - 16 -